Case 4:20-cv-11091-MFL-APP ECF No. 36, PageID.665 Filed 04/21/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

NORTHLAND RADIOLOGY INC.,

      Plaintiff, and

CORNERRA DOZIER,

      Consolidated Plaintiff,                      Case No. 20-cv-11091
                                                   Hon. Matthew F. Leitman
v.

GREYHOUND LINES, INC.,

     Defendant.
__________________________________________________________________/

      ORDER (1) GRANTING IN PART AND DENYING WITHOUT
  PREJUDICE IN PART PLAINTIFF’S MOTION TO AMEND/CORRECT
 (ECF No. 1), (2) REFERRING MATTER TO MAGISTRATE JUDGE FOR
   SETTLEMENT CONFERENCE, AND (3) STAYING DEADLINE FOR
 RESPONSES TO AMENDED COMPLAINTS UNTIL FURTHER ORDER
                          OF THE COURT

      On April 20, 2021, the Court held a hearing on consolidated Plaintiff Dozier’s

Motion to Amend/Correct. (ECF No. 11.) In that motion, Dozier sought leave to file

an Amended Complaint. For the reasons stated on the record, the motion is

GRANTED IN PART AND DENIED IN PART WITHOUT PREJUDICE. The

motion is GRANTED to the extent Dozier seeks leave to file an Amended

Complaint adding National Fire and Insurance as the PIP carrier. The motion is

DENIED WITHOUT PREJUDICE to the extent Dozier seeks a ruling that the


                                         1
Case 4:20-cv-11091-MFL-APP ECF No. 36, PageID.666 Filed 04/21/21 Page 2 of 3




Amended Complaint relates back to the filing of the original Complaint. The Court

will address the relation-back issue later in this action as appropriate.

      As further stated on the record, Plaintiff Northland Radiology Inc., may file

an Amended Complaint adding National Fire and Insurance as the PIP carrier. The

Court will address whether Northland Radiology’s Amended Complaint relates back

to its original Complaint later in this action as appropriate.

      Dozier and Northland Radiology Inc. shall file their Amended Complaints by

no later than May 3, 2021.

      No Defendant shall answer or otherwise respond to the Amended Complaints

until further order of the Court.

       Finally, this action is referred to the assigned Magistrate Judge for a

settlement conference. If the settlement conference is unsuccessful, then the Court

will convene a status conference to discuss the filing of responses to the Amended

Complaints.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: April 21, 2021                   UNITED STATES DISTRICT JUDGE




                                           2
Case 4:20-cv-11091-MFL-APP ECF No. 36, PageID.667 Filed 04/21/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 21, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9761




                                       3
